
	
		III
		111th CONGRESS
		1st Session
		S. RES. 241
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Kohl (for himself and
			 Mr. Hatch) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			August 7, 2009
			Committee discharged;
			 considered and agreed to
		
		RESOLUTION
		Designating the period beginning on
		  September 13, 2009, and ending on September 19, 2009, as National
		  Polycystic Kidney Disease Awareness Week, and supporting the goals and
		  ideals of a National Polycystic Kidney Disease Awareness Week to raise public
		  awareness and understanding of polycystic kidney disease and the impact
		  polycystic kidney disease has on patients and future generations of their
		  families. 
	
	
		Whereas
			 polycystic kidney disease, known as PKD, is 1 of the most
			 prevalent life-threatening genetic diseases in the United States;
		Whereas
			 polycystic kidney disease is a severe, dominantly inherited disease that has a
			 devastating impact, in both human and economic terms, affecting equally people
			 of all ages, races, sexes, nationalities, geographic locations, and income
			 levels;
		Whereas
			 there are 2 hereditary forms of polycystic kidney disease, with autosomal
			 dominant polycystic kidney disease (ADPKD) affecting 1 in 500 people worldwide,
			 including 600,000 patients with polycystic kidney disease in the United States,
			 according to prevalence estimates by the National Institutes of Health;
		Whereas
			 in families in which 1 or both parents have ADPKD there is a 50-percent chance
			 that the parents will pass the disease to their children;
		Whereas
			 autosomal recessive polycystic kidney disease (ARPKD), a rarer form of PKD,
			 affects 1 in 20,000 live births and frequently leads to early death;
		Whereas
			 in families in which both parents carry ARPKD there is a 25-percent chance that
			 the parents will pass the disease to their children;
		Whereas, in addition to patients directly
			 affected by polycystic kidney disease, countless additional friends, loved
			 ones, family members, colleagues, and caregivers must shoulder the physical,
			 emotional, and financial burdens of polycystic kidney disease;
		Whereas
			 polycystic kidney disease, for which there is no treatment or cure, is the
			 leading cause of kidney failure resulting from a genetic disease, and 1 of the
			 4 leading causes of kidney failure in the United States;
		Whereas
			 the vast majority of patients with polycystic kidney disease have kidney
			 failure at the age of 53, on average, causing a severe strain on dialysis and
			 kidney transplantation resources and on the delivery of health care in the
			 United States, as the largest segment of the population of the United States,
			 the baby boomers, continues to age;
		Whereas
			 end-stage renal disease is one of the fastest growing components of the
			 Medicare budget, and polycystic kidney disease contributes to the cost with an
			 estimated $2,000,000,000 budgeted annually for dialysis, kidney
			 transplantation, and related therapies;
		Whereas
			 polycystic kidney disease is a systemic disease that causes damage to the
			 kidneys and the cardiovascular, endocrine, hepatic, and gastrointestinal
			 systems;
		Whereas
			 polycystic kidney disease instills in patients a fear of an unknown future with
			 a life-threatening genetic disease, and apprehension over possible genetic
			 discrimination;
		Whereas
			 the severity of the symptoms of polycystic kidney disease and the limited
			 public awareness of the disease cause many patients to fail to recognize the
			 presence of the disease, to forego regular visits to physicians, and not to
			 receive good health or therapeutic management that would help avoid more severe
			 complications when kidney failure occurs;
		Whereas
			 people suffering from chronic, life-threatening diseases, such as polycystic
			 kidney disease, are more frequently predisposed to depression and the resulting
			 consequences of depression because of anxiety over the possible pain,
			 suffering, and premature death that people with polycystic kidney disease may
			 face;
		Whereas
			 the Senate and taxpayers of the United States want treatments and cures for
			 disease and hope to see results from investments in research conducted by the
			 National Institutes of Health and from initiatives such as the National
			 Institutes of Health Roadmap to the Future;
		Whereas
			 polycystic kidney disease is an example of how collaboration, technological
			 innovation, scientific momentum, and public-private partnerships can—
			(1)generate therapeutic interventions that
			 directly benefit the people suffering from polycystic kidney disease;
			(2)save billions of Federal dollars under
			 Medicare, Medicaid, and other programs for dialysis, kidney transplants,
			 immunosuppressant drugs, and related therapies; and
			(3)allow several thousand openings on the
			 kidney transplant waiting list;
			Whereas
			 improvements in diagnostic technology and the expansion of scientific knowledge
			 about polycystic kidney disease have led to the discovery of the 3 primary
			 genes that cause polycystic kidney disease, and the 3 primary protein products
			 of the genes, and to the understanding of cell structures and signaling
			 pathways that cause cyst growth that has produced multiple polycystic kidney
			 disease clinical drug trials;
		Whereas
			 there are thousands of volunteers nationwide dedicated to expanding essential
			 research, fostering public awareness and understanding, educating patients and
			 their families about polycystic kidney disease to improve treatment and care,
			 providing appropriate moral support, and encouraging people to become organ
			 donors; and
		Whereas
			 volunteers engage in an annual national awareness event held during the third
			 week of September, making that week an appropriate time to recognize National
			 Polycystic Kidney Disease Awareness Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the period beginning on
			 September 13, 2009, and ending on September 19, 2009, as National
			 Polycystic Kidney Disease Awareness Week;
			(2)supports the goals and ideals of a national
			 week to raise public awareness and understanding of polycystic kidney
			 disease;
			(3)recognizes the need for additional research
			 into a cure for polycystic kidney disease; and
			(4)encourages the people of the United States
			 and interested groups—
				(A)to support National Polycystic Kidney
			 Disease Awareness Week through appropriate ceremonies and activities;
				(B)to promote public awareness of polycystic
			 kidney disease; and
				(C)to foster understanding of the impact of
			 the disease on patients and their families.
				
